Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/629,321 filed on January 20, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention has been amended as “Display Panel Including Multiple Pixel Units and Display Device”.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
7.	Authorization for this examiner’s amendment was given in an interview with Steven Lessoff, Reg. No. 66,326, Tel: 410-844-4574 on 03/02/2022 and subsequent communications 03/09/2022, 03/10/2022.
	a. Please cancel claim 8. 
b. Please amend claim 1 as follows:
Claim 1. (Currently Amended) A display panel, comprising:
a first substrate;
a second substrate disposed opposite to the first substrate;
two pixel layers comprising a first pixel layer and a second pixel layer, wherein the first pixel layer is disposed on a surface of one side of the first substrate, and the second pixel layer is disposed on a surface of the second substrate facing the first pixel layer;
a first transparent electrode disposed between the first substrate and the first pixel layer; and
a second transparent electrode disposed on a surface of the first pixel layer away from a side of the first transparent electrode;
a third transparent electrode layer disposed on a surface of the second pixel layer away from a side of the second substrate;
a reflective electrode disposed on a surface of the second pixel layer away from a side of the third transparent electrode layer; and
a mirror disposed between the second substrate and the reflective electrode.


Reasons for Indicating Allowable Subject Matter
8.	Claims 1-7, 10 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a display panel, comprising:
....
a reflective electrode disposed on a surface of the second pixel layer away from a side of the third transparent electrode layer; and
a mirror disposed between the second substrate and the reflective electrode; in combination with the rest of claim limitations as claimed and defined by the applicant.

10.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a display panel in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claim 1 is allowable. Since the independent claim 1 is allowable in combination with all the remaining limitations of the independent claim, therefore, the dependent claims 2-7, 10 of the independent claim 1 are also allowable.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, the independent claim 1 is deemed patentable over the prior art.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819